Keefe, Judge.
This case involves the duty assessed by the collector upon a pedigreed Holstein bull. The plaintiff imported the bull in question together with three Jersey cows and two calves. All of the animals were originally passed as free of duty under paragraph 1606, act of 1930, as being imported specially for breeding purposes, and the entry was liquidated upon that basis. However, within 2 years from the date of entry a reliquidation was ordered under authority of section 521 on the ground that the collector had probable cause for believing that the entry was fraudulent. Upon reliquidation the *246Holstein bull was assessed for duty at 3 cents per pound under paragraph 701. The plaintiff claims that the reliquidation is invalid for the reason that there was no probable cause for the collector to believe there to have been fraud in the case, and consequently the liquidation of September 25, 1937, was final in accordance with the terms of section 514. It is further claimed that the Holstein bull in question is pure bred of the Holstein-Friesiau breed and was imported by a citizen of the United States especially for breeding purposes and as the provisions of paragraph 1606 and the regulations of the Secretary of the Treasury governing such importations were fully complied with, the bull is properly entitled to free entry under paragraph 1606.
In support of his claim for free entry, the importer testified that he had been in the cattle-buying business for 10 or 12 years, during which time he had made many importations of live stock for breeding purposes; that previous to the entry herein he had a talk with one Ira E. Morgan in reference to obtaining a bull for him, and that Morgan asked him to procure a good herd sire if he happened to find one while he was in Canada. While in Canada he procured a registered Holstein bull named “Montvie Rag Apple Boy,” registered under No. 100627, which he thought would suit Morgan. Thereupon he called his broker and directed him to prepare the entry papers and that in doing so he failed to inform the broker of the weight of the animal. Some days after importation he notified Morgan that he had procured a bull for him. Morgan immediately inspected the bull and advised the importer that the animal did not suit him. Thereafter the importer offered the bull for sale to others for breeding purposes, but was unable to procure a buyer, and subsequently sold him for shipment to the market for slaughter. His testimony in this regard is supported by witness Ira E. Morgan. He testified that he was engaged in farming and breeding purebred cattle and that he was a citizen of the United States; that he was in need of a purebred sire and had asked the plaintiff to keep a good lookout for a sire for .him when he was in Canada, and if he found one that he thought would suit him to purchase it for him; that upon importation of the bull in question he examined the same and told the plaintiff that he was not the type of bull he desired, as he was weak in a few points where his herd of cows was weak.
The Government called as witness the acting customs agent, who testified that he made the investigation relative to the bull; that he questioned the plaintiff relative to the sale of the bull; that plaintiff told him that the bull had become vicious and he could not handle it and therefore sold it as beef, and that he had sold Jenkins two heavy bulls on previous occasions for beef. A veterinary inspector for the Department of Agriculture testified that he inspected the bull, de*247termining that he was physically fit and that the markings on the pedigree certificate agreed with the markings on the animal. The appraiser of merchandise testified that at the port of Waddington there were no facilities for weighing cattle. Frank Jenkins, a farmer and cattle dealer testified that the plaintiff sold the bull to him and that during the year 1937 he had bought bulls on other occasions; that the plaintiff was importing bulls and trading them with farmers for bulls that were too old, and the bulls that were taken in trade were sold to him; that the bull in question weighed 2,060 pounds; that he shipped the bull to the Jersey City stockyards; and that ordinarily when a bull becomes of no value or becomes unable to handle or for other reasons undesirable, it is sold as beef.
The paragraph of the law admitting purebred stock into the. United States without the payment of duty provides in part as follows:
Par. 1606. (a) Any animal imported by a citizen of the United States specially for breeding purposes, shall be admitted free, whether intended to be used by the importer himself or for sale for such purposes, except black or silver foxes: Provided, That no such animal shall be admitted free unless pure bred of a recognized breed and duly registered in a book of record recognized by the Secretary of Agriculture for that breed. * * *
(b) The Secretary of the Treasury may prescribe such additional regulations as may be required for the strict enforcement of this provision.
* * * * * * *
It is quite apparent to us that the regulations in respect to the importation of animals for breeding purposes were fully complied with. The certificate of pure breeding and the pedigree of the animal were furnished and duly authenticated by the proper custodian, and the same accepted by our Department of Agriculture. In addition, as heretofore set out, the importer testified without contradiction that the bull was imported for breeding purposes and his testimony was supported by a disinterested witness who testified that he requested the importer to secure a Holstein bull for him. The collector reliquidated the entry upon suspicion that the bull was imported for slaughter rather than for breeding purposes. True, it was established that the bull, after importation, was sold for slaughter. Are we to decide from that fact alone that this purebred, registered, Holstein bull was imported for beef rather than for breeding purposes? The writer hereof presided at the trial of this case at Ogdensburg and heard the evidence, and was impressed with the truth of the testimony of the witnesses offered upon the part of the plaintiff and with their demeanor as witnesses. Neither their truth and veracity nor their general moral character were attacked. In fact, the Government failed to offer a scintilla of evidence that this bull was not purchased in good faith with the intent to sell it for use for breeding purposes, except the mere fact that after importation it was later sold for slaughter.
*248The sole question involved here is the intent of the importer at and before the time of importation rather than the disposition of the animal subsequent to its entry.
This case is on all-fours with the decision of this division in the case of E. Dillingham, Inc. v. United, States, T. D. 43957. The cases arose at the same port. The same kind of animal was involved. Almost the identical evidence was presented, and it seems that we are bound by the decision in that case, wherein it was decided that it is not necessary to use the animal so imported in the manner provided by statute or to sell it for that purpose in order to enable tbe importation to be. admitted without the payment of duty. The United States Circuit Court in the case of United States v. 196 Mares (29 Fed. 139) held to the same effect.
The point was raised by the Government that the bull in question weighed 2,060 pounds at the time it was sold for slaughter, and that the importer paid $90 for him in Canada, while the entry papers gave the bull’s weight as 1,000 pounds and his value as $75. If the bull was imported for breeding purposes, there would be no object in securing either his weight or his purchase price since the statute permits free entry of animals imported for such purpose. In our opinion, both the value and the weight of the animal in question are wholly immaterial. The statute provides that animals imported for breeding purposes “shall be admitted free, whether intended to be used by the importer himself or for sale for such purpose,” and in our opinion the question whether Morgan was careless in failing to specify the kind of bull he desired, or whether the bull was purchased on order from Morgan, or whether it was underweight or undervalued are wholly immaterial to any issue arising in this case. -
For the reasons stated, we are convinced that there were insufficient facts present to warrant the collector’s reliquidating the entry under the provisions of section 521 for fraud. We therefore hold that the collector’s reliquidation of February 25, 1938, is invalid and that any duties collected by reason thereof should be refunded.